DETAILED ACTION
This Office Action is in response to the amendment filed on 2 February, 2021.
Claims 1-3 and 5-20 are pending in the application and have been examined.
Claims 1, 5, 6, 15, and 18 are currently amended.
Claim 4 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In light of the amendments made on claims 1, 5, 6, 15, and 18 the rejection under 35 USC 102 has been withdrawn. A new grounds of rejection necessitated by the amendment is presented below.

Response to Arguments
Applicant's arguments filed 02/08/2021 regarding the rejection under 35 USC 102 and 35 USC 103 have been fully considered but they are not persuasive.

In reference to Applicant’s arguments on page 7 regarding the 35 USC 102 rejection:
	Boettcher is directed to updating regressive models that are used to predict the performance of HVAC equipment (see ¶ [0029] of Boettcher). Independent Claim 1 recites, “obtain a partial auto-correlation function data of the device...the partial auto-
However, “obtain a partial auto-correlation function data of the device...the partial autocorrelation function data excluding a contribution of a portion of the samples considered in the auto-correlation function” is significantly different than “an auto-correlation corrector 318 configured to remove an auto-correlated model error from at least one of the first set of operating data and the second set of operating data.”
Auto-correlation corrector 318 is configured to “remove an auto-correlated model error from at least one of the first set operating data and the second set of operating data.” The autocorrelation corrector 318 Boettcher is not configured to obtain a set of data that excludes a portion of the samples considered in the first set of operating data. Specifically, auto-correlation corrector 318 is not configured to “obtain a partial auto-correlation function data of the device...the partial auto-correlation function data excluding a contribution of a portion of the samples considered in the auto-correlation function,” as recited in Claim 1.
Furthermore, Boettcher fails to contemplate two distinct data sets (i.e., “an autocorrelation function data” and “a partial auto-correlation function data” as claimed) for the generation of the electronic model, wherein one of the data sets excludes a portion of the samples considered in the first set. Instead, Boettcher teaches “Autocorrelation corrector 318 may be configured to remove an auto-correlated model error from the operating data in BAS database 312 prior to analyzing the model coefficients.” Boettcher is disclosing a component 
As such, auto-correlation corrector 318 configured to “remove an auto-correlated model error from at least one of the first set of operating data and the second set of operating data,” is distinctly different than “obtaining a partial auto-correlation function data of the device based on at least one of the time series of the performance variable or the auto-correlation function data, the partial auto-correlation function data excluding a contribution of a portion of the samples considered in the auto-correlation function,” as recited in Claim 1.
In view of the foregoing, Applicant submits that Boettcher fails to disclose “obtaining a partial auto-correlation function data of the device based on at least one of the time series of the performance variable or the auto-correlation function data, the partial auto-correlation function data excluding a contribution of a portion of the samples considered in the auto-correlation function,” as recited in Claim 1.

Examiner’s response:
	As stated in the rejection above that, Boettcher does not teach “obtaining a partial auto-correlation function data of the device based on at least one of the time series of the performance variable or the auto-correlation function data, the partial auto-correlation function data excluding a contribution of a portion of the samples considered in the auto-correlation function”. 

In reference to Applicant’s arguments on page 10 regarding the 35 USC 103 rejection:
	Elbsat, Vitullo, and Drees are not cited for teaching, “obtain a partial auto-correlation function data of the device based on at least one of the time series of the performance variable or the auto-correlation function data, the partial auto-correlation function data excluding a contribution of a portion of the samples considered in the auto-correlation function,” and fail to cure the deficiencies of Boettcher with regards to independent Claim 1. Thus, independent Claim 1 is considered patentable over any proper combination of Boettcher, Elbsat, Vitullo, and Drees.

Examiner’s response:
As stated in the rejection above that, Boettcher does not teach “obtaining a partial auto-correlation function data of the device based on at least one of the time series of the performance variable or the auto-correlation function data, the partial auto-correlation function data excluding a contribution of a portion of the samples considered in the auto-correlation function”. Applicant’s arguments regarding claims 1 and 15 are persuasive in view of the limitations newly introduced via amendment. New grounds of rejection are presented below relying on the Lv (Lv, J., Li, X., Anh, T.Q., and Li, T. (2006). A New Algorithm for Network Traffic Prediction. In .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5, 6, 8, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher et al. (U.S. Publication No. 2016/0180220 A1), hereinafter Boettcher in view of Lv et al., “A new algorithm for network traffic prediction”, hereinafter Lv.
As to claim 1, Boettcher discloses, a controller for an energy plant, the controller (Figure 3) comprising:
a data collector coupled to a device of the energy plant, the operating data aggregator (310) configured to:
obtain a time series of a performance variable associated with the device, 
and 

a model generator module (314) coupled to the data collector, the model generator module configured to generate an electronic model of the device based on the auto-correlation function data and the partial auto-correlation function, (Paragraph [0009], lines 8-12, the system further includes a model generator module configured to generate a first set of model coefficients for the predictive model using the first set of operating data and a second set of model coefficients for the predictive model using the second set of operating data, para. [0014]); and
a predictor (316) coupled to the data collector, the predictor configured to predict a first time, at which a future event of the device is predicted to occur, based on the electronic model, (Paragraphs [0004], lines 1-6, adaptively updating the predictive model includes generating a new set of model coefficients for the predictive model, determining whether the new set of model coefficients improves a fit of the predictive model to a set of operating data relative to a previous set of model coefficients used in the predictive model).
Boettcher does not disclose obtain a partial auto-correlation function data of the device based on at least one of the time series of the performance variable or the auto-correlation function data, the partial auto-correlation function data excluding a contribution of a portion of the samples considered in the auto-correlation function.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boettcher to incorporate the teachings of Lv to obtain a partial auto-correlation function data of the device based on at least one of the time series of the performance variable or the auto-correlation function data, the partial auto-correlation function data excluding a contribution of a portion of the samples considered in the auto-correlation function. Doing so enables one to obtain a stationary data sample, (Lv, Page 2).

Regarding claim 2, Boettcher discloses the controller of claim 1, wherein the future event is the performance variable with the device reaching a predetermined threshold, (Paragraph [0003], lines 12-19, the system further includes a test statistic module (320) configured to generate a test statistic based on a difference between the first set of model coefficients and the second set of model coefficients and a critical value module (322) configured to calculate a critical value for the test statistic The system further includes a hypothesis testing module (324) configured to perform a statistical hypothesis test).

Regarding claim 3, Boettcher discloses the controller of claim 1, wherein the predictor is configured to predict, at a second time, the first time, at which the future event of the device 

Regarding claim 5, Boettcher discloses the controller of claim 1, wherein:
the auto-correlation function data indicates a correlation between the time series of the device and a lagged time series of the device (Paragraph [0014], lines 1-5, the system includes an auto-correlation corrector configured to remove an auto-correlated error from at least one of the first set of operating data and the second set of operating data prior to the model generator module determining the sets of model coefficients), and
the partial auto-correlation function data indicates a correlation between the time series of the device and the lagged time series without a contribution from intervening samples between the time series and the lagged time series, (Paragraph [0008], lines 6-11, removing the auto-correlated model error includes determining a residual error representing a difference between an actual output of the building equipment and an output predicted by the predictive model, using the residual error to calculate a lag one auto-correlation for the model error).

Regarding claim 6, Boettcher discloses the controller of claim 1, 
wherein the model generator is configured to generate the electronic model of the device based on the auto-correlation function data and the partial auto-correlation function data of the device, (Paragraph [0003], lines 12-17, the system further includes a test statistic module configured to generate a test statistic based on a difference between the first set of model 
wherein the predictor is configured to predict the first time, at which the future event of the device is predicted to occur, based on the electronic model.

Regarding claim 8, Boettcher discloses the controller of claim 6, further comprising a stationary data processor (306) coupled to the data collector, the stationary data processor configured to:
determine a stationarity of the auto-correlation function data of the device based on the partial auto-correlation function data of the device, (Paragraph [0127], lines 7-10, the test statistic also considers random variation of the changes of the model coefficients even when the model is stationary); and
in response to determining that the stationarity of the auto-correlation function data of the device is less than a predetermined threshold, (Paragraph [0014], the system includes an autocorrelation corrector configured to remove an auto-correlated model error from at least one of the first set of operating data and the second set of operating data prior to the model generator module determining the sets of model coefficients), perform differencing on the time series of the performance variable associated with the device to modify the auto-correlation function data and the partial auto-correlation function data of the device, (Paragraph [0018], the test statistic is an F-statistic based on the difference between the first set of model coefficients and the second set of model coefficients),
wherein the model generator is configured to obtain the electronic model based on the differenced operating on the auto-correlation function data of the device, (Paragraph 

Regarding claim 12, Boettcher discloses the controller of claim 1, further comprising:
a model evaluator coupled to the predictor, the model evaluator configured to compare the future event and an actual event of the device to evaluate an accuracy of the model, (Paragraph [0055] lines 10-12, automated measurement and validation (AM&V) layer (212) may compare a model-predicted output with an actual output from building subsystems to determine an accuracy of the model).

Regarding claim 14, Boettcher discloses the controller (Figure 3), further comprising: 
a device controller coupled to the predictor and the device, the device controller configured to automatically configure the device according to the predicted future event and the first time, at which the predicted future event is predicted to occur, (Paragraph [0007], lines 1-4, the system includes a demand response module configured to use the updated predictive model to generate a control output for the building equipment using a model-based control methodology).

As to claim 15, Boettcher discloses, a method for operating an energy plant, the method comprising:

obtaining an auto-correlation function data of the device based on the time series of the performance variable associated with the device, (Paragraph [0015], lines 6-9, a first set of operating data for the building equipment corresponding to a first time period and a second set of operating data for the building equipment corresponding to a second time period);
generating an electronic model of the device based on the auto-correlation function data and the partial auto-correlation function data, (Paragraph [0015], lines 9-14, the method further includes generating, by a model generator module of the equipment model adaptation system, a first set of model coefficients for the predictive model using the first set of operating data and a second set of model coefficients for the predictive model using the second set of operating data); and
predicting a first time, at which a future event of the device is predicted to occur, based on the electronic model, (Paragraph [0004], lines 1-6, adaptively updating the predictive model includes generating a new set of model coefficients for the predictive model, determining whether the new set of model coefficients improves a fit of the predictive model to a set of operating data relative to a previous set of model coefficients used in the predictive model).
Boettcher does not teach obtaining a partial auto-correlation function data of the device based on at least one of the time series of the performance variable or the auto-correlation function data, the partial auto-correlation function data excluding a contribution of a portion of the samples considered in the auto-correlation function.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boettcher to incorporate the teachings of Lv to obtaining a partial auto-correlation function data of the device based on at least one of the time series of the performance variable or the auto-correlation function data, the partial auto-correlation function data excluding a contribution of a portion of the samples considered in the auto-correlation function. Doing so enables one to obtain a stationary data sample, (Lv, Page 2).

Regarding claim 16, Boettcher discloses the method of claim 15, wherein the future event is the performance variable associated with the device reaching a predetermined threshold, (Paragraph [0015], lines 18-27, the method further includes calculating, by a critical value module of the equipment model adaptation system, a critical value for the test statistic. The method further includes comparing, by a hypothesis testing module of the equipment model adaptation system, the test statistic with the critical value using the statistical hypothesis test to determine whether the predictive model has changed. The method further includes triggering an action performed by the equipment model adaptation system in response to the test statistic exceeding the critical value).

Regarding claim 17, Boettcher discloses the method of claim 15, wherein predicting the first time, at which the future event of the device is predicted to occur, comprises:
predicting at a second time, the first time, at which the future event of the device is predicted to occur, the first time after the second time, (Paragraph [0015], lines 9-14, the method further includes generating, by a model generator module of the equipment model adaptation system, a first set of model coefficients for the predictive model using the first set of operating data and a second set of model coefficients for the predictive model using the second set of operating data).

Regarding claim 18, Boettcher discloses the method of claim 15, further comprising:
wherein the auto-correlation function data indicates a correlation between the time series of the device and a lagged time series of the device (Paragraph [0014], lines 1-5, the system includes an auto-correlation corrector configured to remove an auto-correlated error from at least one of the first set of operating data and the second set of operating data prior to the model generator module determining the sets of model coefficients), and
wherein the partial auto-correlation function data indicates a correlation between the time series of the device and the lagged time series without a contribution from intervening samples between the time series and the lagged time series (Paragraph [0020], lines 1-4, the method includes removing an auto-correlated model error from at least one of the first set of operating data and the second set of operating data prior to determining the sets of model coefficients).

Regarding claim 19, Boettcher discloses the method of claim 18, further comprising: 

wherein the first time, at which the future event of the device is predicted to occur, is predicted based on the electronic model.

Regarding claim 20, Boettcher discloses the method of claim 19, further comprising: 
determining a stationarity of the auto-correlation function data of the device based on the partial auto-correlation function data of the device, (Paragraph [0127], lines 7-10, the test statistic also considers random variation of the changes of the model coefficients even when the model is stationary); and
performing differencing on the time series of the performance variable associated with the device to modify the auto-correlation function data and the partial auto-correlation function data of the device, (Paragraph [0018], the test statistic is an F-statistic based on the difference between the first set of model coefficients and the second set of model coefficients), in response to determining that the stationarity of the auto-correlation function data of the device is less than a predetermined threshold, (Paragraph 0014, the system includes an auto-correlation corrector configured to remove an auto-correlated model error from at least one of the first set of 
wherein the electronic model is obtained based on the differenced operating on the autocorrelation function data of the device, (Paragraph 0008, lines 6-13, removing the auto-correlated model error includes determining a residual error representing a difference between an actual output of the building equipment and an output predicted by the predictive model, using the error to calculate a lag one auto-correlation for the model error, and transforming at least one of the first set of operating data and the second set of operating data using the lag one auto-correlation).


Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher et al. (U.S. Publication No. 2016/0180220 A1), hereinafter Boettcher in view of Lv et al., “A new algorithm for network traffic prediction”, hereinafter Lv in further view of Elbsat et al. (U.S. Publication No. 2015/0316907 Al), hereinafter Elbsat.

As to claim 7, Boettcher discloses all the elements of the current invention as stated above except, modifying parameters of the electronic model to be statistically significant and uncorrelated based on the auto-correlation function data.
Elbsat discloses, modifying parameters of the electronic model to be statistically significant and uncorrelated based on the auto-correlation function data of the device (Elbsat, Paragraph [0005], lines 15-19, the building management system includes a forecast adjuster configured to adjust the deterministic values predicted by the one or more deterministic models using the stochastic value predicted by the stochastic model to generate an adjusted forecast for the time series).


As to claim 9, Boettcher discloses all the elements of the current invention as stated above except, detecting a pattern of the time series of the performance variable associated with the device based on the auto-correlation function data and the partial auto-correlation function data; and remove the detected pattern from the time series of the performance variable associated with the device to modify the auto-correlation function data and the partial auto-correlation function data of the device.
Elbsat discloses, detecting a pattern of the time series of the performance variable associated with the device base on the auto-correlation function data and the partial auto-correlation function data; and remove the detected pattern from the time series of the performance variable associated with the device to modify the auto-correlation function data and the partial auto-correlation function data of the device (Elbsat, Paragraph [0106], lines 1-3, in some embodiments, day-type classifier uses a pattern recognition technique to statistically determine which days have similar load profiles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boettcher to incorporate the teachings of Elbsat to also detect a pattern of the time series and also remove the detected pattern whiles also modifying the auto-correlation function data and the partial auto-correlation function data.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher et al. (U.S. Publication No. 2016/0180220 A1), hereinafter Boettcher in view of Lv et al., “A new algorithm for network traffic prediction”, hereinafter Lv in further view of Vitullo (U.S. Publication No. 2018/0113482 Al).

As to claim 10, Boettcher discloses all the elements of the current invention as stated above except, adding a moving average corresponding to the slope of the auto-correlation function data to the electronic model.
Vitullo discloses adding a moving average corresponding to the slope of the autocorrelation function data to the electronic model, (Vitullo, Paragraph [0206], in some embodiments, the autoregressive (AR) model includes a moving average term to provide an autoregressive moving average (ARMA) model of the building zone temperature when predicting the temperature of the building zone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boettcher to incorporate the teachings of Vitullo by adding a moving average to the slope of an auto-correlation function data to determine the function data had a slope less than the predetermined threshold.

As to claim 11, Boettcher discloses all the elements of the current invention as stated above except, adding an auto-regressive term corresponding to the slope of the partial autocorrelation function data to the electronic model.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boettcher to incorporate the teachings of Vitullo by adding an auto-regressive term to the slope of a partial auto-correlation function data to determine the function data had a slope less than the predetermined threshold.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Boettcher et al. (U.S. Publication No. 2016/0180220 A1), hereinafter Boettcher in view of Lv et al., “A new algorithm for network traffic prediction”, hereinafter Lv in further view of Drees (U.S. Publication No. 2018/0046164 Al).

As to claim 13, Boettcher discloses the current invention substantially as in current claim 1.
Boettcher however is silent on disclosing explicitly, the controller further comprising: a report generator coupled to the predictor, the report generator configured to generate a report indicating the future event of the device and the first time, at which the future event is predicted to occur.
Drees however discloses report generator coupled to the predictor, the report generator configured to generate a report indicating the future event of the device and the first time, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boettcher to incorporate the teachings of Drees by coupling a report generator or state history tracker to the controller. Doing so would enable the device to have a record of when an event occurs and a record of when an event is predicted to occur so as to take appropriate measures on the events.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KWASI GYENING AFRIFA/Examiner, Art Unit 2128                     

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128